679 So.2d 860 (1996)
MERCY HOSPITAL and Multiline Claims Service, Inc., Appellants,
v.
Juanita HOLMES, Appellee.
No. 96-1675.
District Court of Appeal of Florida, First District.
September 17, 1996.
Robert L. Teitler of Walton, Lantaff, Schroeder & Carson, Miami, for Appellants.
Steven M. Dunn of Dunn and Johnson, P.A., Miami, for Appellee.
PER CURIAM.
There is ample competent substantial evidence in the record to support the determination by the Judge of Compensation Claims that the claimant is permanently totally disabled. Once again we remind counsel of the basic premise that the standard of review in worker's compensation cases is whether competent substantial evidence supports the decision below, not whether it is possible to recite contradictory record evidence which supported the arguments rejected below. See GTE v. Miller, 642 So.2d 1188, 1190 (Fla. 1st DCA 1994); Holiday Foliage v. Anderson, 642 So.2d 94, 97 (Fla. 1st DCA 1994); Swanigan v. Dobbs House, 442 So.2d 1026 (Fla. 1st DCA 1983).
AFFIRMED.
KAHN, DAVIS and BENTON, JJ., concur.